DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments filed 8/8/2022
Applicant’s Amendments/Arguments in combination with the Examiner’s Amendment below, overcome the previous informalities. As such, the previous claim objections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucas Stelling on 9/1/2022.

The claims have been amended as follows: 

1. A pull-out fauceta pull-out faucet main body
the pull-out faucet main body comprises 
the faucet main body is composed of a main pipe and a side wall branch pipe, the main pipe is penetrated in an axial direction, and the side wall branch pipe is obliquely arranged from a side wall of the main pipe, and the side wall branch pipe is penetrated in the axial direction;
the valve core seat assembly comprises a valve core seat and a main body fixing seat; the main body fixing seat comprises a body and a lug, and the body is composed of a vertical section and an oblique section, an included angle formed by the vertical section and the oblique section matches an included angle formed by the main pipe and the side wall branch pipe, the body is provided with the lug extending outwards in a horizontal direction, and the lug is provided with a first threaded hole, and a water outlet channel and at least one water inlet channel independent from each other are formed inside the body;
the valve core seat comprises a water passing end surface and an annular flange, and the water passing end surface is fixedly arranged on an end of the oblique section of the body of the main body fixing seat, the water passing end surface is provided with a water outlet and a water inlet in communication with the water outlet channel and the at least one water inlet channel of the body respectively; the annular flange extends outwardly from the water passing end surface at an end facing towards the side wall branch pipe, and forms together with an outer edge of the water passing end surface a first stepped surface, and the annular flange has an outer wall provided with a threaded section;
an inner wall of the main pipe is provided with a second threaded hole, and when the valve core seat assembly is installed in the main pipe, and the first threaded hole of the lug of the main body fixing seat is aligned opposite to the second threaded hole, a bolt is threadedly connected into the first threaded hole and the second threaded hole sequentially to lock and fix the main body fixing seat into the main pipe, a keeping off space is formed between the body of the main body fixing seat and the inner wall of the main pipe, the valve core seat is located in the side wall branch pipe, and a gap is presented between the threaded section of the annular flange of the valve core seat and an inner wall of the side wall branch pipe.

2. The pull-out faucet, comprising the lug, with a gradually increasing distance between the pair of lugs in the main pipe, each lug of the pair of lugs is provided with the first threaded hole; the inner wall of the main pipe is provided with second threaded holes comprising the second threaded hole, and the second threaded holes are respectively aligned opposite to the first threaded holes of the main body fixing seat; when the valve core seat assembly is installed in the main pipe, two bolts are respectively threadedly connected into the first threaded holes and the second threaded holes sequentially to lock and fix the main body fixing seat into the main pipe, and the pair of lugs, the inner wall of the main pipe and an outer wall of the vertical section of the body enclose to form the keeping off space.

3. The pull-out faucet 

4. The pull-out faucet

5. The pull-out faucetwater outlet channel are independent from each other in the body; and the water passing end surface of the valve core seat is provided with the water outlet, a first water inlet and a second water inlet respectively, the water outlet channel is in communication with the water outlet, the first water inlet channel is in communication with the first water inlet, and the second water inlet channel is in communication with the second water inlet.

6. The pull-out faucet

7. The pull-out faucet main body

8. The pull-out faucet according to claim 1, further comprising
the at least one water inlet channel being a first water inlet channel and a second water inlet channel formed independent from each other in the body of the main body fixing seat;
the water passing end surface of the valve core seat beingwherein
a sleeve, a valve core and a compression ring, 
wherein the sleeve has an inner wall provided with a threaded section, the valve core is arranged inside the sleeve and is configured to perform an adjustment of a water temperature and a switching on/off of water paths, the valve core is provided with a water outlet end surface at a first end facing towards the valve core seat;
wherein the water outlet end surface is provided with a third water inlet, a fourth water inlet and a second water outlet respectively,
wherein the compression ring is sleeved on an end, at the adjusting knob
a handlewherein the handle
a bent pipe
whereinand fixed to the threaded mounting hole,,, the first water inlet tube, the second water inlet tube, and the mixed water outlet hose and, and the end of the mixed water outlet hose is in a sealed communication with the pull-out water outlet head;
wherein cold water flows through the first water inlet channel of the body of the main body fixing seat via the first water inlet tube, and flows from the first water inlet of the valve core seat into the third water inlet of the valve core;
wherein hot water flows through the second water inlet channel of the body of the main body fixing seat via the second water inlet tube, and flows from the second water inlet of the valve core seat into the fourth water inlet of the valve core; and
wherein the cold water and the hot water converge into the valve core to form a mixed water, whereinsuch that the mixed water

9. The pull-out faucet according to claim 8, wherein the valve core is provided with two positioning protruding bits at a bottom of the valve core,matching between the two positioning protruding bits and the two positioning holes to ensure the first water outlet, the first water inlet and the second water inlet of the water passing end surface of the valve core seat are respectively in communication with the third water inlet, and wherein the fourth water inlet and the second water outlet are correspondingly arranged in the water outlet end surface of the valve core.

10. The pull-out faucet according to claim 8, wherein the bent pipe is rotatable circumferentially about a central axis of the main pipe, and an inner wall of the upper end of the main pipe is provided with a circle of a stepped edge and internal screw threads sequentially from top to bottom; 
the pull-out faucet further comprises a connector and a C-shaped ferrule; 
wherein the connector is penetrated axially wherein a first O-ring is nested in the first annular groove, and 
wherein a bottom of the connector and the upper end of the main pipe are threadedly connected to each other until the convex edge of the connector and the stepped edge of the inner wall of the upper end of the main pipe abut against each other to ensure a firm connection of the connector to the main pipe,, and wherein
Allowable Subject Matter
Claims 1-10 are allowed, as is upheld from the previous Office Action filed 6/7/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753